Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Oren Reches Reg. No. 53,506 on 2/2/2022.

The following claims have been amended as:
1. (Currently Amended) A true wireless headset comprising: 
a housing; 
a microphone that is mechanically coupled to the housing, wherein the microphone is configured to detect sound and output detection signals indicative of the sound; 
a tap detector that is configured to receive a first representation of the detection signals received from the microphone, and to process the first representation of the detection signals by applying a first filtering operation to determine whether a user tapped on the housing, wherein the tap detector is configured to process the first representation of the detection signals by searching for an acoustic signature of the tap; 
 received from the microphone, and to process the second representation of the detection signals to determine whether the microphone sensed a voice trigger for waking up a circuit, 
a voice trigger filter that is configured to apply a second filtering operation to provide to the voice trigger detector the second representation of the detection signals, wherein a rate of sending of the first representation of the detection signals is a fraction of a rate of sending of the second representation of the detection signal, and 
at least one additional circuitry that is configured to respond to a determination that the user tapped on the housing.
 
5. (Cancelled)

6. (Currently Amended) The true wireless headset according to claim 1[[5]], wherein the acoustic signature of the tap comprises up to few hundred signals.

13. (Currently Amended) A method for tap detection in a true wireless headset, the method comprises: 
detecting, by a microphone of the true wireless headset, sound and output detection signals indicative of the sound, wherein the microphone is mechanically coupled to a housing of the true wireless headset; 
applying, by a tap filter of the true wireless headset, a first filtering operation to provide a first representation of the detection signals received from the microphone; 
the first representation of the detection signals; 
processing, by the tap detector, the first representation of the detection signals to determine whether a user tapped on the housing; 
processing, by the tap detector, the first representation of the detection signals by searching for an acoustic signature of the tap;
applying, by a voice trigger filter of the true wireless headset, a second filtering operation to provide a second representation of the detection signals received from the microphone, wherein a rate of sending of the first representation of the detection signals is a fraction of a rate of sending of the second representation of the detection signal,
receiving, by a voice trigger detector of the true wireless headset, the second representation of the detection signals; and 
processing, by the voice trigger detector, the second representation of the detection signals to determine whether the microphone sensed a voice trigger for waking up a circuit, and 
responding, by at least one additional circuitry of the true wireless headset, to a determination that the user tapped on the housing.  
 
17. (Cancelled)
 
18. (Currently Amended) The method according to claim 13[[17]], wherein the acoustic signature of the tap comprises up to few hundred signals.

detecting, by a microphone of the true wireless headset, sound and output detection signals indicative of the sound, wherein the microphone is mechanically coupled to a housing of the true wireless headset; 
applying, by a tap filter of the true wireless headset, a first filtering operation to provide a first representation of the detection signals received from the microphone; 
receiving, by a tap detector of the true wireless headset, a first representation of the detection signals; 
processing, by the tap detector, the first representation of the detection signals to determine whether a user tapped on the housing; 
processing, by the tap detector, the first representation of the detection signals by searching for an acoustic signature of the tap;
applying, by a voice trigger filter of the true wireless headset, a second filtering operation to provide a second representation of the detection signals received from the microphone, wherein a rate of sending of the first representation of the detection signals is a fraction of a rate of sending of the second representation of the detection signal; 
receiving, by a voice trigger detector of the true wireless headset, the second representation of the detection signals; and 
processing, by the voice trigger detector, the second representation of the detection signals to determine whether the microphone sensed a voice trigger for waking up a circuit, and 
. 

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 11/28/2021, newly cited prior arts of record found when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 13 and 24 when taken in the context of the claims as a whole.
At best the newly cited prior arts of record found, specifically, DICKINS (US 2013/0022214 A1) discloses [0037] FIG. 1 shows front and side views of a user wearing headset 2.  Headset 2 includes two microphones 4 and 5 mounted to the headset’s elongated frame 3, [0038] In a variation on the system shown in FIG. 1, the processor which performs the inventive method is integrated with a device, e.g. headset, [0040] Processor 6 may be implemented as a programmable digital signal processor DSP that is programmed and otherwise configured to perform required processing on the output of microphones 4 and 5, [0041] In operation of the FIG. 1 system, microphones 4 and 5 are used in a conventional manner to detect ambient sound…additional processing of microphone signals to separate a voice or other intended signal from the undesired background noise around the user…the outputs of microphones 4 and 5 are also used in accordance with the invention to identify an indication that the user has executed touch gestures on headset 2 and to distinguish between such gestures…In many cases, the output of microphones 4 and 5 is processed to achieve an amount of signal extraction for the desired signal, typically including the voice of the user… The invention can  be 
Thus, claims 1, 13 and 24 are allowed over the prior arts of record.  Dependent claims 3-4, 6-12, 14-16 and 18-23 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 11/28/2021.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143   

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143